            Case 1:20-cv-01165-UNA Document 7 Filed 07/16/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                          FILED
                                                                                    JUL 16 2020
                                                                             Clerk, U.S. District & Bankruptcy
AMARE EL BEY,                                 )                              Court for the District of Columbia
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 20-cv-1165 (UNA)
                                              )
                                              )
NATION STAR HECM et. al.,                     )
                                              )
                Defendants.                   )


                                 MEMORANDUM OPINION

       Plaintiff has filed an “Affidavit of truth to reconsider Judgement,” which is construed as a

motion under Rule 60(b) of the Federal Rules of Civil Procedure. Plaintiff seeks relief from the

Order entered on May 8, 2020, dismissing this action for want of subject matter jurisdiction. See

Mem. Op., ECF No. 3; Order, ECF No. 4. In its discretion, a court may relieve a party from a

final judgment, order or proceeding for any one of six enumerated reasons, none of which

Plaintiff has asserted. See Fed. R. Civ. P. 60(b)(1)-(6). More importantly, Plaintiff has stated

nothing to cure the complaint’s jurisdictional defect. Therefore, his motion will be denied. A

separate order accompanies this Memorandum Opinion.



                                                     /s/
                                                     JAMES E. BOASBERG
                                                     United States District Judge

DATE: July 16, 2020
